Citation Nr: 0714923	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
death pension benefits in the amount of $10,521.00, to 
include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to April 
1954.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for waiver of recovery of an overpayment of 
$10,521.00 in VA death pension.  


FINDINGS OF FACT

1.  Effective from April 1, 1987, the appellant was paid VA 
death pension benefits; notice of her entitlement was 
accompanied by information which set forth factors affecting 
the right to payment, including the effect of a change in the 
amount of income received from other sources, including the 
Social Security Administration.

2.  Effective May 1, 1999, the appellant was awarded 
disability benefits by the Social Security Administration.

3.  In March 2002 the RO reduced death pension payments 
effective June 1, 1999.  This resulted in the current 
assessed overpayment of $10,521.00.

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant.   

5.  The overpayment resulted solely from the actions of the 
appellant; there was no fault on the part of VA.


6.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.

7.  Waiver of the assessed overpayment would not unjustly 
enrich the appellant.

8.  The appellant's assets and income, with consideration of 
the cost of life's basic necessities, are insufficient to 
permit repayment of the amount of the overpayment 
indebtedness of $10,521.00 without resulting in excessive 
financial difficulty, and collection of the indebtedness 
would defeat the purposes of the award of VA benefits, or 
otherwise be inequitable.

9.  Recovery of the assessed overpayment would deprive the 
appellant of the ability to provide for basic necessities.


CONCLUSIONS OF LAW

1.  An overpayment of VA death pension benefits in the 
calculated amount of $10,521.00 was properly created.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2006).

2.  The recovery of the overpayment of VA death pension 
compensation benefits in the amount of $10,521.00 is against 
equity and good conscience and, therefore, is waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the appellant was in receipt of VA 
death pension benefits from April 1, 1987.  At the time of 
the award of benefits, the appellant was informed that she 
should immediately notify VA in the event of a change in her 
income, and that her pension benefits would be reduced if she 
were to receive income from another source.  The record also 
reflects that the appellant has been in receipt of disability 
benefits from the Social Security Administration since May 1, 
1999.  The appellant, however, did not notify VA that she was 
receiving additional income from the Social Security 
Administration until April 2001.  As the appellant's death 
pension benefits were not reduced at the time she began to 
receive disability benefits from the Social Security 
Administration, the Board concludes that the overpayment of 
$10,521.00 was properly created because the appellant 
received benefits to which she was not legally entitled.

The appellant requested a waiver of recovery of the 
overpayment of compensation benefits within 180 days of 
receiving notification of the indebtedness.  As she filed a 
timely application for waiver of this overpayment, she meets 
the basic eligibility requirements for a waiver of recovery 
of her VA indebtedness.  The Board thus turns to the merits 
of the appellant's claim. 38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2006).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2006).  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2006).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

In September 2002, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment of 
VA death pension benefits.  Because the record reflects that 
the appellant has a limited understanding of the English 
language which may have contributed to her failure to notify 
VA as to her receipt of disability benefits from the Social 
Security Administration, and there is otherwise no evidence 
that the appellant intended to deceive VA or seek unfair 
advantage, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2006).  See also, Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  In determining whether the recovery of 
the overpayment would be against equity and good conscience, 
the first consideration is whether the appellant was at fault 
in the creation of the overpayment.  In this case, the Board 
finds that the appellant was solely at fault in the creation 
of the overpayment.  The record reflects that the appellant 
had been in receipt of VA death pension benefits since April 
1, 1987, and that she was informed that her benefits would be 
reduced if she were to receive income from any other source, 
including the Social Security Administration.  Despite the 
appellant's limited understanding of the English language, it 
is clear in a May 1988 response in which the appellant 
indicated that she was not receiving any income from the 
Social Security Administration that she was aware that she 
was to notify VA if she was receiving income from any source 
other than VA.  As the appellant did not notify VA that she 
was receiving disability benefits from the Social Security 
Administration for approximately two years after her initial 
receipt of the benefits, the Board finds that the overpayment 
of $10,521.00 was solely the fault of the appellant.  This 
weighs against a finding that recovery of the overpayment 
would be against equity and good conscience.

The Board must additionally consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that she relinquished 
a valuable right or incurred a legal obligation in reliance 
on VA continuing to pay death pension benefits at a rate that 
did not account for income received from another source.  Nor 
does the record reveal other factors which make recovery of 
the overpayment inequitable.

However, the Board finds that collection of the debt would 
cause the appellant undue financial hardship.  In a May 2002 
report of financial status, the appellant indicated that her 
sole monthly income consisted of $653.00 from the Social 
Security Administration.  Her assets included a house on 
which she had a $20,000 mortgage, and a 1980 Ford Grand 
Marquis vehicle.  She additionally had a balance of deposits 
of $18,718.20 guaranteeing a loan in the amount of $25,000.  
She had monthly expenses of $242.00 for a mortgage, $200.00 
for food, $140.00 for utilities, $200.00 for medical 
expenses, $30.00 for a new stove, and $13.00 for insurance.  
These expenses exceeded her monthly income by $172.00.  It is 
clear that the appellant's income is exceeded by her 
reasonable expenses, most of which are for provision of the 
basic necessities of life, including health care.  
Additionally, the deposit of $18,718.20 is not a liquid asset 
as it is guaranteeing a loan in the amount of $25,000.00.  As 
a substantial amount of the appellant's expenditures qualify 
as basic necessities and she does not have assets which would 
permit repayment of the debt without financial hardship, the 
Board finds that requiring repayment in monthly installments 
would deprive the appellant of basic necessities of life and 
would defeat the purpose for which pension benefits were 
intended.  Therefore, the Board finds that the collection of 
the debt would cause her undue financial hardship.  Because 
collection of the debt would cause the appellant undue 
financial hardship, the Board finds that recovery of the 
overpayment would be against equity and good conscience.

The Board additionally finds that failure to make restitution 
would not unfairly enrich the appellant.  While VA continued 
to make death pension payments at a rate that did not account 
for income received from an alternative source, there is no 
evidence that the appellant accumulated resources during the 
approximately two-year period during which she received death 
pension benefits in excess of that to which she was entitled 
or that the pension was used to provide for other than the 
basic necessities of life.  When all the factors are 
considered as set forth in the above analysis, there is an 
equipoise in the evidence with respect to whether recovery of 
the debt would be against equity and good conscience.  In 
resolving doubt in the appellant's behalf, recovery of the 
debt in the calculated amount of $10,521.00, incurred as a 
result of the appellant's receipt of Social Security benefits 
beginning in May 1999, would be against equity and good 
conscience. 


Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board 
finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the appellant.


ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $10,521.00 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


